Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuibira (US 6460482) in view of Shibata (JP 2005123159).
Regarding claim 1, Kuibira teaches in Fig. 1, 2 a showerhead (gas shower unit 1, det. desc para. 2) provided in a chamber (101, Fig. 1) of a semiconductor manufacturing apparatus (det. desc. para. 1, 2) and facing a wafer holder (1 faces the holder 2, Fig. 1), comprising: a plate-shaped ceramic substrate (det. desc. para. 4, 1 made of sintered ceramics in plate shape cross-section, Fig. 6, 10); a plurality of through holes (holes 11, det desc para. 3, Fig. 6, 10) penetrating the ceramic substrate in a direction of a thickness of the ceramic substrate (11 penetrates 1 in cross section Fig. 6, 10); but does not teach a plurality of radio frequency conductors embedded in a plurality of zones, respectively, of the ceramic substrate, as seen on a side of a surface of the ceramic substrate facing the wafer holder; however, Shibata teaches in Fig. 6 a plurality of radio frequency conductors (electrode portions 3b, 4b, [0009-0011, 0048] powered by RF power from 6) embedded in a plurality of zones (Fig. 6b, different horizontal locations), respectively, of the ceramic substrate (they are formed in the alumina shower plate 1, Fig. 6 [0009 0020]), as seen on a side of a surface of the ceramic substrate facing the wafer holder (Fig. 6b shows the face/plan view shows different locations of 3b, 4b); It would have been obvious to those skilled in the art at the time of the invention to modify Kuibira with said elements in order to enhance discharge properties and density of active species, improve surface treatment efficiency [0048].     

Regarding claim 3, Kuibira in view of Shibata, teaches the showerhead according to claim 1, further comprising: a lead-out circuit (the outer circuit/connector, 3a, 4a, Shibata Fig. 6b) embedded in the ceramic substrate (Fig. 6a, b) at a position different from that of at least one of the plurality of conductors as seen in the direction of the thickness of the ceramic substrate (3a, 4a at different lateral position from 3b, 4b in thickness view, Fig. 6a), and electrically connected to the at least one conductor (Fig. 6a, 3a, 4a connected to 3b, 4b); and a terminal portion (outermost prong/stem of the fork of each of 3, 4, at left or right, Fig. 6b) disposed at a circumferential portion of the ceramic substrate (said stem at edge/perimeter of 1) and electrically connected to the at least one conductor via the lead-out circuit (said stems connect to 3b, 4b via 3a, 4a, Fig. 6).  
Regarding claim 4, Kuibira in view of Shibata, teaches the showerhead according to claim 1, further comprising a resistive, heat generating element (heater circuit 12, det desc para. 4 Kubira Fig. 6) embedded in the ceramic substrate (Fig. 6, inside 1).  
Regarding claim 5. Kuibira in view of Shibata, teaches the showerhead according to claim 4, wherein the resistive, heat generating element is embedded in the ceramic substrate at a position different from that of at least one of the plurality of conductors as seen in the direction of the thickness of the ceramic substrate (Fig. 6, 12 is inside 1 at a higher position than the plasma electrode position at 14, shown in the thickness view).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUECHUAN YU/Primary Examiner, Art Unit 1718